Citation Nr: 1102859	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-41 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to October 
1989.  The Veteran passed away in October 2007.  The appellant is 
the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held before the undersigned Veteran's Law Judge in 
November 2010, and a transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking entitlement to service connection for 
the cause of the Veteran's death.  

As provided for by the Veterans Claims Assistance Act of 2000  
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in, 21 Vet. App. 342 (2007) that in the context of a claim 
for Dependency and Indemnity Compensation (DIC) benefits, section 
5103(a) notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the appellant was not notified of whether the Veteran had 
any service connected disabilities at the time of his death and 
was not informed of what evidence and information is required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

Accordingly, the case must be remanded to afford the appellant 
appropriate VCAA notice. 

Additionally, the Board has found evidence in the Veteran's 
claims folder that he was receiving benefits from the Social 
Security Administration (SSA) prior to his death.  No clear 
determination as to the availability of any records which may 
have been in the possession of the SSA has been made.  The Court 
has indicated that medical records upon which an award of Social 
Security disability benefits has been predicated are relevant to 
VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Additionally, the possibility that SSA records 
could contain relevant evidence cannot be foreclosed absent a 
review of those records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  It is important to understand that Board 
decisions are routinely vacated by the Court for a failure to 
obtain SSA records.  Accordingly, on remand, the RO should 
attempt to obtain any available SSA records, including any 
medical records the Veteran submitted in support of his claim.  

However, if the Veteran received SSA benefits simply because of 
age (retirement), the appellant is asked to simply inform the RO 
in order to expedite the case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)
 
1.	The appellant should be afforded VCAA 
notice that complies with the Court's 
holding in Hupp v. Nicholson, 21 Vet. App. 
342 (2007). 

2.	Contact the Social Security Administration 
(SSA) and obtain the Veteran's complete 
SSA records, including any administrative 
decision(s) on his application for SSA 
benefits and all underlying medical 
records.  A copy of any response from SSA, 
to include all records provided and/or a 
negative reply, should be included in the 
claims file.

3.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

